961 F.2d 216
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James E. CHRISTIAN, Plaintiff-Appellant,v.PACIFIC GAS AND ELECTRIC COMPANY, Defendant-Appellee.
No. 91-16245.
United States Court of Appeals, Ninth Circuit.
Submitted April 20, 1992.*Decided April 22, 1992.

Before FARRIS, O'SCANNLAIN and TROTT, Circuit Judges.


1
MEMORANDUM*


2
James Christian appeals pro se the district court's dismissal of his action seeking review of a California court of appeals judgment affirming a lower court's summary judgment for defendant PG & E in Christians personal injury action.   The district court held that it lacked jurisdiction to review the state court judgment.   We have jurisdiction to review the district court's dismissal under 28 U.S.C. § 1291, and we affirm.


3
United States district courts have no jurisdiction over challenges to state court decisions even if it is alleged that the state court action is unconstitutional.   District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 484-86 (1983);   Worldwide Church of God v. McNair, 805 F.2d 888, 890 (9th Cir.1986).


4
Here, Christian claims that the state court decision violated his civil rights, that he was wrongfully denied a jury trial, and that he was discriminated against in some unspecified manner.   Christian may obtain federal review of these claims only by petition for a writ of certiorari to the United States Supreme Court.   See Worldwide Church of God, 805 F.2d at 888.   Accordingly, the district court did not err by dismissing Christian's action.   See id.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3